In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-662V
                                       Filed: June 13, 2016
                                       Not for Publication

*************************************
SARAH DAVIS,                                 *
                                             *
              Petitioner,                    *
                                             *     Attorneys’ fees and costs decision;
 v.                                          *     respondent does not object
                                             *
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
              Respondent.                    *
                                             *
*************************************
Anne Carrión Toale, Sarasota, FL, for petitioner.
Adriana R. Teitel, Washington, DC, for respondent.

MILLMAN, Special Master

                 DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

       On June 24, 2015, petitioner filed a petition under the National Childhood Vaccine Injury
Act, 42 U.S.C. §§ 300aa-10–34 (2012) (“Vaccine Act”) alleging that her receipt of the Menactra
vaccine on June 20, 2012 caused her to develop an altered mental state. Pet. at ¶ 3. On April 28,
2016, the undersigned issued an Order Concluding Proceedings.

        On June 13, 2016, petitioner filed an unopposed motion for attorneys’ fees and costs.
Petitioner requests a total of $19,850.00 in attorneys’ fees and costs. In compliance with General
Order #9, petitioner’s counsel filed a signed statement from petitioner saying that petitioner
incurred $133.75 in costs in litigating this case.

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets or
commercial or financial information that is privileged and confidential, or medical or similar information
whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a decision is
filed, petitioner has 14 days to identify and move to redact such information prior to the document=s
disclosure. If the special master, upon review, agrees that the identified material fits within the banned
categories listed above, the special master shall redact such material from public access.
        The Vaccine Act permits an award of “reasonable attorneys’ fees” and “other costs.”
42 U.S.C. § 300aa-15(e)(1). It is not necessary for a petitioner to prevail in the case-in-chief in
order to receive a fee award as long as petitioner brought the claim in “good faith and there was a
reasonable basis for the claim.” Id. Based on the reasonableness of petitioner’s request and the
lack of opposition, the undersigned GRANTS petitioner’s application for attorneys’ fees and
costs.

       Accordingly, the undersigned awards $19,850.00, as a lump sum in the form of a check
payable jointly to petitioner and Maglio Christopher & Toale, PA. She also awards $133.75 as a
lump sum in the form of a check payable solely to petitioner.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: June 13, 2016                                                       s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2